TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00785-CV



                                  In re Walter Lee Hall, Jr.



                   ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION



       Relator has filed a petition for writ of mandamus. See Tex. R. App. P. 52.8. Having

considered relator’s arguments and the record, we deny the petition for writ of mandamus.



                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: December 13, 2010